Case: 12-70004      Document: 00512507283         Page: 1    Date Filed: 01/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             January 21, 2014
                                      No. 12-70004
                                                                              Lyle W. Cayce
                                                                                   Clerk
WILLIAM EARL RAYFORD,

                                                 Petitioner-Appellant,
v.

WILLIAM STEPHENS, Director, Texas Department of Criminal Justice,
Correctional Institutions Division,

                                                 Respondent-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:06-CV-00978


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       In light of the Supreme Court’s decision in Trevino v. Thaler, 133 S. Ct.
1911 (2013), we remand to the district court for full reconsideration of the
Petitioner’s ineffective assistance of counsel claim in accordance with both
Trevino and Martinez v. Ryan, 132 S. Ct. 1309 (2012).                  If the Petitioner
requests it, the district court may in its discretion stay the federal proceeding
and permit the Petitioner to present his claim in state court.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.